Citation Nr: 0715754	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from April 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that granted service connection and a 50 percent rating for 
PTSD, effective January 12, 2001, and denied service 
connection for hypertension.  

In a July 2005 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion for partial remand which 
requested that the Court vacate and remand that part of the 
Board's decision that denied entitlement to an initial rating 
higher than 50 percent for PTSD.  It was noted that the 
parties moved to dismiss the claim for entitlement to service 
connection for hypertension.  A March 2006 Court order 
granted the motion and vacated and remanded that part of the 
Board's decision that denied entitlement to an initial rating 
higher than 50 percent for PTSD, and dismissed the appeal as 
to the issue of entitlement to service connection for 
hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA psychiatric examination in 
July 2001.  The diagnoses were chronic PTSD and alcohol 
abuse.  A Global Assessment of Functioning (GAF) score of 51 
was assigned.  The examiner commented that the veteran 
appeared to be experiencing PTSD symptoms on a chronic basis 
and that the clinical picture was further complicated by a 
history of alcohol misuse.  The examiner stated that the 
veteran's GAF score was based on the fact that his PTSD 
symptoms were having a moderately severe impact on his 
industrial and social functioning.  

The Board notes that the veteran has received treatment for 
his service-connected PTSD subsequent to the July 2001 VA 
psychiatric examination.  For example, a December 2003 VA 
treatment entry noted that he reported that he had suffered 
an attack of "craziness" and that he had been stopped and 
arrested for operating a motor vehicle while under the 
influence (OUI).  The veteran reported that since that time 
in August 2003, he had stopped drinking except for two other 
episodes when he drank some.  The impression was alcohol 
dependence in early remission and PTSD.  A GAF score of 35 
was assigned at that time.  

The May 2006 joint motion for partial remand (noted above) 
specifically indicated that because the GAF score of 35 noted 
on the December 2003 VA treatment entry did not distinguish 
between both disabilities, a remand was warranted for a 
determination of whether the veteran's service-connected PTSD 
symptoms can be distinguished from his nonservice-connected 
alcohol dependence symptoms.  

The Board notes that the veteran has not been afforded a VA 
psychiatric examination in almost six years.  Also, the 
record clearly raises a question as to the current severity 
of the veteran's service-connected PTSD.  Therefore, the 
Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
substantiate a claim for increased rating, or to establish a 
disability rating or effective date for the claim on appeal.  
Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claim for 
increased rating.  The notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date of any increase for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
PTSD and/or alcohol dependence since 
December 2003.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since December 2003 should be 
obtained.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail, including 
assignment of a GAF score related to his 
PTSD symptomatology. 

Following review of the file and 
examination of the veteran, the examiner 
should also:

a)	Attempt to distinguish the symptoms 
related to PTSD from symptoms related to 
nonservice-connected alcohol dependence.  
If the symptoms of alcohol dependence 
cannot be distinguished from those 
related to PTSD, the examiner should so 
state.  

b)	Review the December 23, 2003 outpatient 
treatment report and indicate whether 
the GAF score of 35 reflects disability 
related to PTSD versus alcohol 
dependence.  If the examiner finds the 
score relates to both combined, the 
examiner should indicate, if possible, 
the extent of disability attributable to 
PTSD symptoms as noted in that treatment 
report.  

4.  Thereafter, review the claim for 
entitlement to an initial rating higher 
than 50 percent for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case and give an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



